/Vo,Qo3MM~00^0-CV^
(jV\ft^ E. ftlte^Tf,                         S ^W ^^iioira District
            V.
                                                  Ct>uvV of Appeals
                                                           May 27, 2015


 ^RECEIVED \
             1 8 Z015

 \
     THIRD COURT OF APPEALS,
        JEFFREY P. KYLE /      ftPPd\cm-t- FYVHon €X-Ven^d "RmfPr^
                                   ^-trojmng) order




1^«-Pilous Vt>Yr^Wj »riL<r ^ns^^^^^


     fxr6on^V arvA tonF^rtW-L WtUn^in^ And Aoouhejit-S.CKr^A Kov^ehoU
      u9KtcK U)d\s> l^nck^tjp Starve Oxn^te-^^vxi u^c For &*p»W
5HF.156 (Wfiten/fetco W>>
                                                                       May 27, 2015
                        Certificate of Conference
                    [sample; required in civil cases only]

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify
that I have conferred, or made a reasonable attempt to confer, with all other
partiescwhich are listed belowcabout the merits of this motion with the                      .
following results: Connft, AWr~ ^/f//zWe^ tb*^n LcJ/*r*7\$9%>
           [name of party=s attorney or name of pro se party]
                       G/      opposes motion
                       G       does not oppose motion
                       G       agrees with motion
                       G       would not say whether motion is opposed
                       G       did not return my message regarding the motion

     [repeat for each party]




                                                         injM&ILi)
                               [Signature^ certifying attorney or pro se party]



                                5J3 l/lDlsr
                               [Dat



Note: Pursuant to Texas Code of Judicial Conduct Canon 3(B)(8), do not
confer with the trial judge regarding the motion in an original proceeding in
which the trial judge is the respondent.




                                                                  f RECEIVED'
                                                                       MAY 2 7 2015
                                                                   LTHIRD COURT OFAPPEALS.
                                                                   \   JEFFKEYP.KYIE
     '^jfao C£AJ^A^t^L^^j/OnlMMv£^
                  Q/yy\ U^ Cd*




ffaA<ih fUsm&o <w>/?fo^ in de&o /wtsff&e-




                        6>/jl£/a0/£'
                                  r>3*f.'>*n
                                                              .                [signature]
                                                                                 Declarant
                           CERTIFICATE OP SERVICE
  Icertify that atrue copy of
                           of the^ove
                              the ajxjve Motion to Extend Temporary Restraining
Order has this day been served                  [electronically    transmission to an
»i„^™,:„ er           •      red" 'frfcX
                                      '•"       LcrcraronieaHy by
                                                                oy transmission to an
electronic filing service provider for service through the state's electronic filing
manager or mperson or by mail by depositing it in the mail postpaid and properly
addressed or by commercial delivery service by depositing it with the commercial
delivery service naid and nmnm-lir «aa^«^a         i   *!^i   -    -                    .
                                                ^Wt^^^i
                                                                               signature]
                                                                       (RcL 114-9/2014 Pub.719)
                                                                           />'J7/»*\
May 27, 2015
       Ucijfc d\ %Mul
            dJfo$^
^-/S




         /^ l(0^rJ4^^L




                        ///7/v
                                               Fax Confirmation Report
Date/Time            MAY-26-2015 01:54PM TUB
Fax Number           5128549082
Fax Name             TRAVCO INFO DESK
Model Name           Phaser 3635MFP



Total Pages Scanned:
No.   Remote Station                  Start Time           Duration Page                          Mode     Job Type Result

001   85124740717                     05-26 01:52PM        01'03           007/007                EC      HS          CP


Abbreviations:
HS:Host Send            PL: Polled Local                CP:Completed                        TS:Terminated by System
HR:Host Receive         PR: Polled Remote               FA: Fail                            TU:Terminated by User
MS:Mailbox Save         WS:Waiting To Send              RP: Report                          G3:Group3
MP: Mail box Print      EC: Error Correct




                                                                               U03J314 paoeid 3£utri!di




                                                                                  u0ijc\UiO|ui y?ns Ann




                                                                     £         iwijisdjojsqiiiiifj

                                                                    •~ffifl tiiquinK sttouj
                                                                               :»1




                                  .f^-^ai

                                                      lisqs .n.ioj xojl«<«|BJ i"BJ«iri
                                   Library Patron Fax Cover Sheet

Travis County
Law Library
                      Phone Number:                                          'fyU^Jifll /faty*774l&
                        Fax Number.:




                      Phone Number:           £/'7ty*~ /jty/rf
                      Fax Number.: ^-/£_- V4l/-0j/47
                    Number of pages:   ^7 /^A^O




                The information contained on the attached pages, which are being
                transmitted by a fax machine located in a Travis County Law Library, has
                been prepared, assembled, and compiled by a private citizen acting in his/her
                own capacity, without the control, direction, endorsement, sponsorship or
                control of Travis County.

                Travis County and the Law Library staff make no representation or warranty,
                express or implied, or assume any legal liability or responsibility for the
                contents of the information contained on these pages, nor for the accuracy,
                completeness, usefulness, timeliness, or fitness for any particular purpose of
                any such information.

                Travis County, and its officials, agents and employees shall not be liable for
                any loss or injury, however arising, resulting in whole or in part from the use
                of any information contained in the information being transmitted or from any
                reliance placed thereon.